DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action. 

Response to Amendment
Applicant’s arguments filed on January 29th, 2021, with respect to the claims under 35 U.S.C 103 have been fully considered and persuasive. The rejection of the previous Office Action has been withdraw. 

Response to Arguments
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-20 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2015/0026103 issued to Goldschmidt et al. (hereinafter as "Goldschmidt") in view of U.S Patent Application Publication 2009/0315890 issued to Modani et al. (hereinafter as “Modani”) in view of U.S Patent Application Publication 2012/0005238 issued to Jebara et al. (hereinafter as "Jebara") in view of U.S Patent Application Publication 2015/0178405 issued Hong et al. (hereinafter as “Hong”) in further view of U.S Patent 8,533,182 issued to Charboneau et al. (hereinafter as "Charboneau") does not teach and/or render obvious the following 

	determining, based on graph combinatorics, a combinatorial relationship 12applicable to the first number of occurrences of the one or more graph features;
determining, based on applying the combinatorial relationship to the first 14number of occurrences, a second number of occurrences of a graphlet pattern in 15the sampled subgraph of the graph, wherein the combinatorial relationship is 16between the one or more graph features and the graphlet pattern…based on the second number of occurrences, a total number of graphlets associated with the graphlet pattern in the graph by scaling up the second number of occurrences based on a topological factor. 

With regards to the above limitations, U.S Patent Application Publication 2015/0026103 issued to Goldschmidt et al. (hereinafter as "Goldschmidt") teaches obtaining training data from a plurality of graphs in which the graph is defined by nodes and edges. Goldschmidt receives corpus of the structured data that is presented in many forms in which is used to model a reference model.  Goldschmidt then specifically indicates that the graph that is being obtain is compared to a reference model in which includes distribution of values based on the number of appearances associated to pairs, triplets, and n-wise combinations  according to feature. Goldschmidt teaches determines the pattern of other graphs by traversing the tree to identify paths and respective values in which are store in the database. The stored respective value can 

Goldschmidt teaches the relationship of the graph features and graphlet patterns based on the parent form the graph being presented in which is then compared to a reference model to determine the number of appearances such as a pair, triplets, and other combination of values that appear on the graph. This examined data that is obtained is then compared to the training data to examine the values to determine the relationship of the edges and nodes of the topology, hierarchy and other similar relationship. Goldschmidt specify that the structured and labeled (SL) feature in the graph is defined based on the relationship of the nodes defined using the edges. The extracting values that is used is then compared to a reference model to determine a similar pattern in the graph.

 Goldschmidt is the closest prior art to use a graph sampling by obtaining a corpus, however Goldschmidt does not explicitly teach the novelty of the invention comprising obtain a portion of the graph based on the sampling by sampling a subgraph from the parent graph and applying the combinatorial relationship to the first 14number of occurrences, a second number of occurrences of a graphlet pattern in 15the sampled subgraph of the graph, wherein the combinatorial relationship is 16between the one or more graph features and the graphlet pattern and based on the second number of occurrences, and determine a total number of graphlets by scaling the second number of occurrences based on the topological factor. The novelty of the invention provides 

Thus, the claimed invention is observing the graph in two different obstacle: 1. Observing the number of occurrences according to the first set of graph features from the sample subgraph. 2. Determine based on the graph combinatorics by applying a combinatorial relationship on the first graph occurrence. Then apply a combinatorial relationship with the second graph occurrence. Based on the second number of occurrences, the system would scale up the second number of occurrences based on a topological factor so that the system can trade off better accuracy for better computation speed which allows the system process the results quicker than normal when adjusting the sample of the graph. 

Furthermore, U.S Patent Application Publication 2009/0315890 issued to Modani et al. (hereinafter as “Modani”) teaches enumerating cliques by obtaining the data comprising a graph in which comprises a neighborhood of two vertices in which the system can filter the data based on the common neighborhood by counting the number of features of the graph by pruning a edge that is not sufficient with the edge of the graph. Based on that pruning would allow the system to adjust value of the neighbor node based on the user’s restriction on developing the graph size. Modani is the closest prior art to teach neighborhood of a graph that comprises of edges and vertices, however Modani does not explicitly teach the novelty of the invention comprising obtain 

Moreover, U.S Patent Application Publication 2012/0005238 issued to Jebara et al. (hereinafter as "Jebara") teaches b-matching on graph data structure to determine a match to identify neighbors of the selected node. Jebara receives a graph data structure by storing values of the weight matrix and degree distribution by observing the graphical 

Jebara does not explicitly teach the novelty of the invention comprising obtain a portion of the graph based on the sampling by sampling a subgraph from the parent graph and applying the combinatorial relationship to the first 14number of occurrences, a second number of occurrences of a graphlet pattern in 15the sampled subgraph of the graph, wherein the combinatorial relationship is 16between the one or more graph features and the graphlet pattern and based on the second number of occurrences, and determine a total number of graphlets by scaling the second number of occurrences based on the topological factor. The novelty of the system would scale up the second number of occurrences of the graph based on a topological factor by trading off better accuracy for better computation speed which allows the system process the results quicker than normal when adjusting the sample of the graph.



Hong does not teach the novelty of the invention provides better investigation on observing graphlets on a larger scale as previous observation on graphlets on smaller networks have a hard time scaling to a larger network in which would take days for the system to clarify the issue. Thus, the claimed invention is observing the graph in two different obstacle: 1. Observing the number of occurrences according to the first set of graph features from the sample subgraph. 2. Determine based on the graph combinatorics by applying a combinatorial relationship on the first graph occurrence. Then apply a combinatorial relationship with the second graph occurrence. Based on the second number of occurrences, the system would scale up the second number of occurrences based on a topological factor so that the system can trade off better accuracy for better computation speed which allows the system process the results quicker than normal when adjusting the sample of the graph. 


A further search was conducted for the claims in the instant application, the closest prior art of records found were Non-Patent Literature “Mining large network with subgraph count” issued to Bordino et al. (hereinafter as “Bordino”) and Non-Patent Literature “Sampling from Large Graphs”) issued to Leskovec et al. (hereinafter as “Leskovec”). 

Bordino teaches reviewing patterns in the network through the analysis of a graph. Bordino discloses discussing graph minors as shown in Fig. 1 and Fig 2. 

    PNG
    media_image1.png
    180
    270
    media_image1.png
    Greyscale

Bordino discloses counting all subgraphs of the nodes from the sampling subgraph, and performing evaluation of the graph by comparing the subgraphs to its original class to determine which type of network it belongs. The feature that are compare include “Standard Topological Properties” and the minor size of the nodes include in the graph and listing the total number of features to be included in the total graph. Overall, Bordino teaches accessing the statistics to compare the number of minors found in a network with the number observed in a random network to determine valuable information, however Bordino does not teach the novelty of investigating on observing graphlets on a larger scale as previous observation on graphlets on smaller networks have a hard time scaling to a larger network in which would take days for the system to clarify the issue by observing the number of occurrences according to the first set of graph features from the sample subgraph and applying a combinatorial relationship on the first graph occurrence and on a second graph occurrence. Based on the second number of occurrences, the system would scale up the second number of occurrences based on a topological factor so that the system can trade off better accuracy for better computation speed which allows the system process the results quicker than normal when adjusting the sample of the graph.




Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 

Dependent claims 2-7, 9-13, 15-20 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

2/26/2021
/ANDREW N HO/Examiner
Art Unit 2162         


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162